Wenzel, J.
I have before me for approval a certificate of incorporation offered by a group of coreligionists who wish to be known by the title “ Church of God World Headquarters, Inc. ’ ’
The fact that all the incorporators but one are residents of Queens might seem to make the words “ World Headquarters ” a trifle grandiose, bnt these words might of course refer to the incorporators’ ambitions rather than to their present sphere of influence. The appellation “ Church of God ”, however, is one which the incorporators should not be permitted to arrogate to their own exclusive use by adoption as a corporate name. It is a generic term. Every church worthy of the name is a “ Church of God ” regardless of its sect or creed. We speak generally of “a House of God ” and the “ Church of God ” in connection with every institution of divine worship. Application denied.